The motion for rehearing was not filed within the fifteen days required by law, but counsel for appellant presents an application requesting leave to file same after the issuance of the mandate. In support of the application affidavits are presented purporting to assign reasons why the motion was not filed within the required time. We will not discuss or pass upon the sufficiency of the matters set up as excusing the delay. With no disposition in any event to do an injury to appellant, we have examined the motion for rehearing and have been unable to reach the conclusion that any matters are presented which would cause us to arrive at a different result than that announced in our original opinion.
The motion for rehearing is overruled.
Overruled.